                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MILES ORLONDO BONTY,                              Case No. 17-cv-03516-HSG (PR)
                                                       Plaintiff,
                                   8
                                                                                           JUDGMENT
                                                 v.
                                   9

                                  10     K. KUMAR, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons stated in the Order of Dismissal, the Court has dismissed the instant civil

                                  14   rights action without prejudice. Judgment is entered accordingly.

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16   Dated: 3/25/2019

                                  17

                                  18
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  19                                                               United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
